Title: From Thomas Jefferson to Henry Dearborn, 7 September 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            
              Dear Sir
            
            Monticello Sep. 7. 1803.
          
          I now return you the proceedings of the courtmartial held at Fort Jay with an approbation of the sentence against Lt. Van Renslaer, & a remission of the corporal punishment of Ferguson & Rush as you advised.   I am sensible of the risque we run in returning to Washington before the commencement of the [frost?] but the collection & copying of documents & other preparations for the meeting of Congress seem to render three weeks a short enough term before hand. if I should find the place very sickly, I will take quarters in the nearest healthy country and go to Washington occasionaly as may be necessary. will you be so good as to make notes of whatsoever within your department may be proper for communication to Congress? I am sorry to hear that mrs Dearborne’s confidence in the air of Washington has cost her so dear: and hope to hear she is reestablished by the country air. the experience of others, & long observation on it, have been a lesson to me never to trust myself in the atmosphere of the tide waters in August & September. Accept my friendly salutations & best wishes for the health & happiness of yourself & family
          
            
              Th: Jefferson
            
          
        